THE SECURITIES WHICH ARE THE SUBJECT OF THIS AGREEMENT HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933 (THE "1933 ACT"), NOR REGISTERED UNDER ANY
STATE SECURITIES LAW, AND ARE "RESTRICTED SECURITIES" AS THAT TERM IS DEFINED IN
RULE 144 UNDER THE 1933 ACT. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD OR
OTHERWISE TRANSFERRED, EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE 1933 ACT, OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE 1933
ACT, THE AVAILABILITY OF WHICH IS TO BE ESTABLISHED TO THE SATISFACTION OF THE
PURCHASER.

 

 

AGREEMENT FOR THE EXCHANGE OF STOCK

 

THIS AGREEMENT is made and entered into this ____ day of February, 2017, by and
between JunkieDog.com Inc., a Nevada corporation (the “Purchaser”), and the
members of Grand Havana Master LLC., a Florida limited liability company
(“GHM”).

 

In consideration of the mutual promises, covenants, representations and
warranties contained herein, and other good and valuable consideration, and with
the intent that, upon consummation of the transactions contemplated hereby, on
the terms set forth herein, GHM shall become a wholly owned subsidiary of
Purchaser each of the parties hereto agrees as follows:

 

1. EXCHANGE OF SECURITIES. Subject to the terms and conditions of this
Agreement, Purchaser agrees to transfer to the members of GHM, as set forth in
Exhibit 1 attached hereto, on a pro-rata basis, 50,000,000 (Fifty Million)
shares of Purchaser’s Common Stock in exchange for one hundred percent (100%) of
the issued and outstanding membership interests of GHM such that GHM shall
become a wholly owned subsidiary of the Purchaser. It is intended that the
acquisition shall qualify for United States federal income tax purposes as a
reorganization within the meaning of Section 368 of the Internal Revenue Code of
1986, as amended.

 

2. REPRESENTATIONS AND WARRANTIES OF Purchaser. Purchaser represents and
warrants to GHM the following:

 

(A) Organization. Purchaser is a corporation duly organized, validly existing,
and in good standing under the laws of Nevada, and has all necessary corporate
powers to own properties and carry on a business, and is duly qualified to do
business and is in good standing in Nevada. All actions taken by the
incorporators, directors, officers and shareholders of Purchaser have been valid
and in accordance with the laws of the State of Nevada.

 

(B) Capital.

(i) The authorized capital stock of Purchaser consists of 400,000,000 shares of
common stock, $0.0001 par value, and 100,000,000 shares of Series A preferred
stock, $0.001 par value, and 50,000,000 shares of Series B preferred stock,
$.001 par value. Currently there are 46,875,687 shares of common stock issued
outstanding and no shares of preferred stock issued and outstanding. All such
outstanding shares are, as of the date hereof, and at Closing, fully paid and
non-assessable, free of all liens, encumbrances, options, restrictions and legal
or equitable rights of others not a party to this Agreement. Other than as
proved herein, there are not now, and at Closing, there will not be, any
outstanding subscriptions, options, rights, warrants, convertible securities, or
other agreements or commitments obligating Purchaser to issue or to transfer
from treasury any additional shares of its capital stock, unless otherwise set
forth in the Purchaser’s reports filed with OTC Markets and/or the SEC. None of
the outstanding shares of Purchaser are subject to any stock restriction
agreements.

(ii) Simultaneously herewith, the Purchaser has entered into an agreement
whereby Purchaser shall transfer all of the (i) patents, patent applications,
patent disclosures and inventions, (ii) Internet Domain names, trademarks,
service marks, trade dress, trade names, logos and corporate names and
registrations and applications for registration thereof together with all of the
goodwill associated therewith, (iii) copyrights (registered or unregistered) and
copyrightable works and registrations and applications for registration thereof,
(iv) mask works and registrations and applications thereof, (v) computer
software, data, databases and documentation thereof, (vi) trade secrets and
other confidential information (including ideas, formulas, compositions,
inventions (whether patentable or unpatentable and whether or not reduced to
practice), know-how, manufacturing and production processes and techniques,
research and development information, drawings, specifications, designs, plans,
proposals, technical data, and copyrightable works, financial and marketing
plans and customer and supplier lists and information, and (vii) copies and
tangible embodiments thereof (in whatever form or medium) to Mr. Roberto Luciano
or his designee prior to Closing. In consideration of such sale, Mr. Luciano
will return 40,774,050 shares of the Purchaser’s common stock for cancellation. 



 (1) 

   

 

(C) OTC Markets Listing/ SEC Filings. On the closing date the shares of Common
Stock of Purchaser shall be quoted on the OTC Markets or such other exchange as
may be agreed in writing. Additionally, the Purchaser shall have provided to its
auditor all documentation required to prepare any SEC reports that were required
to be filed with the SEC and shall have filed with the SEC any other reports
that were required to have been filed up to and including on the date of the
closing.

 

(D) Ability to Carry Out Obligations. Purchaser has the right, power, and
authority to enter into and perform its obligations under this Agreement. The
execution and delivery of this Agreement by Purchaser and the performance by
Purchaser of its obligations hereunder will not cause, constitute, or conflict
with or result in (a) any breach or violation or any of the provisions of or
constitute a default under any license, indenture, mortgage, charter,
instrument, articles of incorporation, bylaw, or other agreement or instrument
to which Purchaser or its shareholders are a party, or by which they may be
bound, nor will any consents or authorizations of any party other than those
hereto be required, (b) an event that would cause Purchaser to be liable to any
party, or (c) an event that would result in the creation or imposition or any
lien, charge or encumbrance on any asset of Purchaser or upon the securities of
Purchaser to be acquired by the members of GHM.

 

(E) Full Disclosure. None of representations and warranties made by the
Purchaser, contain any untrue statement of a material fact, or omit any material
fact the omission of which would be misleading under the circumstances by which
it was made.

 

(F) Business of the Purchaser. The business of the Purchaser shall continue to
be conducted in its ordinary course.

 

(G) Compliance with Laws. To the best of its knowledge, Purchaser has
substantially complied with, and is not in material violation of any federal,
state, or local statute, law, rule and/or regulation.

 



 (2) 

   

 

 

(H) Litigation. Purchaser is not (and has not been) a party to any suit, action,
arbitration, or legal, administrative, or other proceeding, or pending
governmental investigation. To the best knowledge of Purchaser, there is no
basis for any such action or proceeding and no such action or proceeding is
threatened against Purchaser. Purchaser is not subject to or in default with
respect to any order, writ, injunction, or decree of any federal, state, local,
or foreign court, department, agency, or instrumentality.

 

(I) Conduct of Business. Prior to the closing, Purchaser shall not:

(i) sell, pledge, or assign any assets, except as forth herein

(ii) amend its Articles of Incorporation or Bylaws, except as required hereby

(iii) issue any other series or preferred share except for the shares to be
issued pursuant hereto

 

(J) Corporate Documents. Copies of each of the following documents of Purchaser,
which are true complete and correct in all material respects, have been
delivered to GHM:

 

(i) Articles of Incorporation;

(ii) Bylaws;

(iii) file stamped preferred designation

(iv) Minutes of Shareholders Meetings; and

(v) Minutes of Directors Meetings.

(vi) Consents signed in lieu or meetings of Shareholders

(vii) Consents signed in lieu of meetings of Directors

 

(K) Validity of Documents. All minutes, consents or other documents pertaining
to Purchaser to be delivered at or prior to closing shall be valid and in
accordance with the laws of the State of Florida.

 

(L) Title to Shares. Except as discussed herein, the shares to be issued
pursuant to this Agreement will be, at closing, free and clear of all liens,
security interests, pledges, charges, claims, encumbrances and restrictions of
any kind. None of such shares are or will be subject to any voting trust or
agreement. No person holds or has the right to receive any proxy or similar
instrument with respect to such shares and, except as provided in this
Agreement, Purchaser is not a party to any agreement which offers or grants to
any person the right to purchase or acquire any securities of Purchaser, except
as disclosed in its SEC Reports. There is no applicable local, state or federal
law, rule, regulation, or decree which would, as a result of the issuance of the
shares, impair, restrict or delay any voting rights with respect to the shares. 

 



 (3) 

   

 



 

3. REPRESENTATIONS AND WARRANTIES OF GHM. GHM represents and warrants to
Purchaser the following:

 

(A) Organization. GHM is a limited liability company duly organized, validly
existing, and in good standing under the laws of the State of Florida and has
all the necessary corporate powers to own properties and carry on a business,
and is duly qualified to do business and is in good standing in Florida.

 

(B) Capital. The authorized capital of GHM consists of membership interests as
set forth on Schedule A, hereto. All such outstanding interests are, as of the
date hereof, and at Closing, fully paid and non-assessable, free of all liens,
encumbrances, options, restrictions and legal or equitable rights of others not
a party to this Agreement. Other than as proved herein, there are not now, and
at Closing, there will not be, any outstanding subscriptions, options, rights,
warrants, convertible securities, or other agreements or commitments obligating
GMH to issue or to transfer from treasury any additional interests of its
capital stock. None of the outstanding intrests of GMH are subject to any stock
restriction agreements.

 

(C) Ability to Carry Out Obligations. GHM has the right, power, and authority to
enter into and perform its obligations under this Agreement. The execution and
delivery of this Agreement by GHM and the performance by GHM of its obligations
hereunder will not cause, constitute, or conflict with or result in (a) any
breach or violation or any of the provisions of or constitute a default under
any license, indenture, mortgage, charter, instrument, articles of
incorporation, bylaw, or other agreement or instrument to which GHM or its
shareholders are a party, or by which they may be bound, nor will any consents
or authorizations of any party other than those hereto be required, (b) an event
that would cause GHM to be liable to any party, or (c) an event that would
result in the creation or imposition or any lien, charge or encumbrance on any
asset of Purchaser or upon the securities of GHM to be acquired by Purchaser.

 

(E) Full Disclosure. None of representations and warranties made by GHM, contain
any untrue statement of a material fact, or omit any material fact the omission
of which would be misleading under the circumstances by which it was made.

 

(F) Business of GHM. The business of GHM shall continue to be conducted in its
ordinary course.

 

(G) Compliance with Laws. To the best of its knowledge, GHM has substantially
complied with, and is not in material violation of any federal, state, or local
statute, law, rule and/or regulation.

 

(H) Litigation. GHM is not (and has not been) a party to any suit, action,
arbitration, or legal, administrative, or other proceeding, or pending
governmental investigation. To the best knowledge of Purchaser, there is no
basis for any such action or proceeding and no such action or proceeding is
threatened against Purchaser. Purchaser is not subject to or in default with
respect to any order, writ, injunction, or decree of any federal, state, local,
or foreign court, department, agency, or instrumentality.

 

(I) Conduct of Business. Prior to the closing, shall not:

(i) sell, pledge, or assign any assets

(ii) amend its Articles of Incorporation or Bylaws,

(iii) declare dividends, redeem or sell stock or other securities,

(iv) incur any liabilities,

(v) acquire or dispose of any assets, enter into any contract, guarantee
obligations of any third party, or

(vi) enter into any other transaction. 



 

(J) Corporate Documents. Copies of each of the following documents of Purchaser,
which are true complete and correct in all material respects, have been
delivered to TicketPal:

 

                                                                               
i.            Articles of Incorporation;

                                                                             
ii.            Bylaws;

                                                                           
iii.            Minutes of Shareholders Meetings; and

                                                                           
iv.            Minutes of Directors Meetings.

                                                                             
v.            Consents signed in lieu or meetings of Shareholders

                                                                           
vi.            Consents signed in lieu of meetings of Directors

                                                                         
vii.            Financial statements for the period ending September 30, 2016.

 



 (4) 

   

  



4. INVESTMENT INTENT. The shareholders of GHM are acquiring the shares of
Purchaser to be issued pursuant to this Agreement for their own account for the
purpose of investment and not with any expectation, desire, or need for resale
and not with the view toward distribution, resale, subdivision, or
fractionalization of the shares to be acquired by him hereunder.

 

5. DOCUMENTS TO BE DELIVERED AT CLOSING.

 

(A) By Purchaser:

 

(i) Board of Directors Minutes authorizing the issuance of shares of the
Purchaser to be issued pursuant to this Agreement.

 

(ii) Certificate of Good Standing from the State of Nevada.

 

(iii) Certificates representing 50,000,000 shares of Purchaser’s Common Stock,
in the names of the Holders as set forth on Exhibit 1. 

 

(B) By GHM:

 

(i)                 Delivery to Purchaser of certificates representing 100% of
the issued and outstanding Membership interests of GHM.

 

(ii)               Vote of the Members authorizing the transaction pursuant to
this Agreement.

 

(iii)             Certificate of Good Standing from the State of Florida.

 

(iv)             All of the business and corporate records of GHM, including but
not limited to correspondence files, bank statements, income tax returns,
checkbooks, savings account books, minutes of shareholder and directors’
meetings, financial statements, shareholder listings, stock transfer records,
agreements and contracts.

 



 (5) 

   

 

 

7. CONDITIONS PRECEDENT TO CLOSING.

 

Purchaser’s obligations to carry out the terms of this Agreement and to complete
its transactions contemplated under this Agreement are subject to the
fulfillment to the satisfaction of Purchaser of each of the following conditions
at or prior to the Time of Closing:

 

A. Each of the Members and GHM (collectively, the “GHM Group”) shall have
complied with all of their respective covenants and agreements contained in this
Agreement; and

 

B. The GHM Group shall transfer, or will cause to be transferred, to Purchaser
one hundred percent (100%) of the issued and outstanding GHM membership
interests; and

 

C. The representations and warranties of each of the GHM Group contained in this
Agreement or contained in any certificates or documents delivered by any of them
pursuant to this Agreement shall be completely true as if such representations
and warranties had been made as of the Time of Closing.

 

The conditions set forth above are for the exclusive benefit of Purchaser and
may be waived by Purchaser in whole or in part at any time at or before the Time
of Closing, as long as such conditions are waived in writing.

 

GHM’s obligation to carry out the terms of this Agreement and to complete the
transactions contemplated under this Agreement are subject to the fulfillment to
GHM’s satisfaction of each of the following conditions at or prior to the Time
of Closing:

 

A. Purchaser shall have complied with all of its covenants and agreements
contained in this Agreement; and

 

B. The representations and warranties of Purchaser contained in this Agreement
or contained in any certificates or documents delivered by it pursuant to this
Agreement shall be completely true and correct in all material respects as if
such representations and warranties had been made by Purchaser as of the Closing
Date; and

 

C. Purchaser shall be current, through September 30, 2016, with its filing
obligations with the SEC and/or OTC Markets such that it is labeled as “Current”
on OTC Markets;

 

D. At Closing, the current Board of Directors of Purchaser shall appoint such
director nominees as may be designated by GHM to fill vacancies on the Board of
Directors of Purchaser, and, thereafter, the current directors of Purchaser
shall resign. In addition, at closing all officers of Purchaser shall tender
their resignations to the Board of Directors, and new officers of Purchaser
shall be appointed by the newly appointed Board of Directors of Purchaser. All
such director and officer resignations shall be disclosed on Form 8-K to be
filed with the SEC.

 

The conditions set forth above are for the exclusive benefit of GHM and may be
waived by GHM in whole or in part at or before the Time of Closing, as long as
such conditions are waived in writing.

 



 (6) 

   

 

8. MISCELLANEOUS PROVISIONS.

 

(A) Expenses. Each party shall bear all of the legal, accounting and other costs
and expenses incurred by it in connection with the negotiation, preparation,
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby.

 

(B) Further Assurances. From and after the date of this Agreement, each of the
parties shall cooperate with one another, shall do and perform such actions and
things, and shall execute and deliver such documents and instruments, as may be
reasonable and necessary to effectuate the purposes and intents of this
Agreement, including adding a person designated by Purchaser to any and all bank
accounts of Purchaser. This Section shall survive closing.

 

(C) Governing Law. This Agreement shall be exclusively governed by and construed
in accordance with the laws of the State of Florida. If any action is brought
between the parties with respect to this Agreement or otherwise, by way of a
claim or counterclaim, the parties agree that in any such action, and on all
issues related to this Agreement or otherwise, the parties irrevocably waive
their right to a trial by jury. Exclusive jurisdiction and venue for any such
action shall be the State Courts of Broward County, Florida. In the event suit
or action is brought by any party under this Agreement to enforce any of its
terms, or in any appeal therefrom, it is agreed that the prevailing party shall
be entitled to reasonable attorneys fees at trial and all appellate levels.

 

(D) Entire Agreement. This Agreement constitutes the entire agreement between
the parties with respect to the subject matter hereof and supersedes all prior
agreements, understandings, negotiations and arrangements, both oral and
written, between the parties with respect to such subject matter. This Agreement
may not be amended or modified in any manner, except by a written instrument
executed by each of the parties hereto.

 

(E) Benefits; Binding Effect. This Agreement shall be for the benefit of, and
shall be binding upon, the parties and their respective successors and assigns.

 

(F) No Waivers. The waiver by either party of a breach or violation of any
provision of this Agreement by the other party shall not operate nor be
construed as a waiver of any subsequent breach or violation. The waiver by
either party to exercise any right or remedy it may possess shall not operate
nor be construed as a bar to the exercise of such right or remedy by such party
upon the occurrence of any subsequent breach or violation.

 

(G) Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
any or all of the provisions hereof.

 

(H) Counterparts; E-Mail. This Agreement may be executed in any number of
counterparts and by the separate parties in separate counterparts, and via
e-mail, each of which shall be deemed to constitute an original and all of which
shall be deemed to constitute the one and the same instrument.

 

(I)                Due Diligence Investigation. Each party shall have furnished
to the other party all corporate and financial information which is customary
and reasonable, to conduct its respective due diligence, normal for this kind of
transaction. If either party determines that there is a reason not to complete
the Plan of Exchange as a result of their due diligence examination, then they
must give written notice to the other party prior to the expiration of the due
diligence examination period. The due diligence period, for purposes of this
paragraph, shall have expired on December 16, 2016.

 

(J) Brokers' or Finder's Fees. Each party is unaware of any claims for brokers'
fees, or finders' fees, or other commissions or fees, by any person not
disclosed to the other, which would become, if valid, an obligation of either
company.

 

(K) The parties acknowledge that both they and their counsel have been provided
ample opportunity to review and revise this agreement and that the normal rule
of construction shall not be applied to cause the resolution of any ambiguities
against any party presumptively.

 

(L) Termination. The Plan of exchange may be terminated by written notice, at
any time prior to closing, (i) by mutual consent, (ii) by either party during
the due diligence phase, (iii) by either party, in the event that the
transaction represented by the anticipated Plan of exchange has not been
implemented and approved by the proper governmental authorities 60 days from the
date of this Agreement, or (v) by either party in the event that a condition of
closing is not met by December 30, 2016. In the event that termination of the
Plan of exchange by either or both, as provided above, the Plan of exchange
shall forthwith become void and there shall be no liability on the part of
either party or their respective officers and directors.

 

[SIGNATURE PAGE FOLLOWS]

 



 (7) 

   

  

 

SIGNATURE PAGE TO SHARE EXCHANGE AGREEMENT

 

IN WITNESS WHEREOF, each of the undersigned has executed and delivered this
Agreement on the date first written above.

 

 



JUNKIEDOG.COM INC.   GRAND HAVANA MASTER LLC By: /s/ Roberto Luciano   By:
/s/Tanya Bredemeier Name: Robert Luciano   Tanya Bredemeier, Manager Title:
President          

 



SHAREHOLDERS

 

 

Steve Polisar   Robert Taischer     Tanya Bredemeier                   Robert
Rico   Jorge Moreno     Luis Bustelo                   Schultz Hartgrove  
Charles Rosenberg     Max Polisar                   James Teper   Norman Brooks
 



 

 

 



 (8) 

   

 

 

  

Schedule A

 

 

 

 

Name Ownership Steve Polisar 29.0% Robert Taischer 19.0% Tanya  Bredemeier 25.0%
Robert Rico 10.0% Jorge Moreno 10.0% Luis Bustelo 3.0% Shultz Hartgrove 2.0%
Charles Rosenberg 0.5% Max Polisar 0.5% James Teper 0.5% Norman Brooks 0.5%
Total 100.00%

 

